*548Order of disposition, Family Court, New York County (Gloria Sosa-Lintner, J.), entered on or about July 17, 2006, which, to the extent appealed from, upon a finding of permanent neglect, terminated respondent mother’s parental rights to the subject child and committed his custody and guardianship to petitioner agency and the Commissioner of the Administration for Children’s Services for the purpose of adoption, unanimously affirmed, without costs.
The testimony of the agency’s caseworker at the fact-finding hearing provided clear and convincing evidence that the agency made diligent efforts to encourage and strengthen the parental relationship, including arranging weekly visits, regularly advising respondent of the child’s progress and of her need to obtain suitable housing, and referring her for drug treatment and parenting skills programs (Social Services Law § 384-b [7] [f]; see Matter of Jonathan R.M., 26 AD3d 205 [2006]). Contrary to respondent’s appellate contention that the agency’s service plan was inadequate because it failed to identify her bipolar disorder as a problem preventing the return of the child and to refer her for appropriate services, the record establishes that she received psychiatric services to treat the disorder. Notwithstanding the agency’s diligent efforts, respondent failed to plan for the child’s future in that she did not complete a drug treatment program during the statutorily relevant time period and, although eventually completing a drug program, her subsequent relapses demonstrate that the problem has not been ameliorated (see Matter of Davon Jamel W., 303 AD2d 213 [2003], lv denied 100 NY2d 503 [2003]; Matter of Amanda R., 215 AD2d 220 [1995], lv denied 86 NY2d 705 [1995]). Concur—Tom, J.P., Saxe, Nardelli, Sweeny and Catterson, JJ.